Voto particular disidente emitido por el
Juez Asociado Se-ñor Kolthoff Caraballo.
En ASPRO et al., Ex parte(1) expuse que no debía “exis-tir vacilación o duda alguna con relación al hecho de que la mera presencia de las cámaras de los medios de comunica-ción en las salas de nuestros tribunales trae consigo luz”.(2)
De igual forma, también expresé que las cámaras de televisión nos aportan luz “porque permiten que observe-mos con claridad y sin intermediarios los procesos en el interior de nuestros salones de vistas”.(3) En otras pala-bras, las cámaras de televisión al iniciar su transmisión “alumbran el proceso judicial y obviamente esto redunda en más transparencia, que es algo que en el pasado he insistido necesitamos en nuestro sistema judicial”.(4)

En este contexto, entiendo que si existe un caso al que le fuera conveniente agregar ese elemento adicional de trans-parencia que aportan las cámaras de televisión es el que hoy la Asociación de Periodistas de Puerto Rico (ASPRO) y otros gremios periodísticos nos solicitan transmitir.

Ciertamente, y distinto a las solicitudes anteriores, el de hoy se trata no solo de un caso criminal, sino de una etapa evidenciaría del proceso como es la vista preliminar de causa probable para juicio. Sin embargo, mi postura hoy es consistente con lo que he expresado en el pasado: “mi *968visión es cada vez más clara y mi posición, como parte de esta Curia, es más firme”.(5)
Así, adelanté mi determinación de que “[c]on la excep-ción de los asuntos que se dilucidan en las salas de familia y menores, estableciendo las restricciones que se entiendan necesarias, evaluando caso a caso y, sobre todo, conce-diendo una total discreción a los jueces de instancia, creo que es posible transmitir, incluso de forma televisiva, cual-quier proceso judicial, en cualquier etapa”.(6) (Enfasis en el original y escolio omitido).
Hoy creo, aún más, que las experiencias de estos dos úl-timos años nos han preparado suficiente. Entiendo que nuestros jueces de instancia, en especial aquellos que presi-den procesos criminales, están conscientes de la importan-cia de aceptar este reto que nos impone la necesidad de más transparencia y que están listos —a su vez— para asegurar, caso a caso, y con la herramienta que les provee la discre-ción judicial, el imperativo constitucional de un juicio justo e imparcial.
Con relación a la situación de que el Tribunal de Pri-mera Instancia pueda tener ante sí una solicitud para que algún segmento de la vista sea privado, en nada cambia mi determinación. El que esta Curia autorice la transmisión solicitada no impide que el foro de instancia utilice su dis-creción para limitar, suspender e, incluso, cancelar tal transmisión, cuando el proceso así lo requiera.
En conclusión, y como he señalado antes, “es evidente que los tiempos nos convocan a un ensanche de nuestras fronteras en este tema y que no podemos dilatar, y mucho menos obviar, ese llamado. Por eso, es menester que el avance que se inició [en los pasados años] no mengüe, sino *969que siga ganando impulso’’.(7) Por tal razón, “[Corresponde a esta Curia, [distinto a la determinación que hoy se toma], mantener una actitud de apertura y un paso de avanzada en este asunto”.(8)
Por todo lo anterior, disiento respetuosamente de la de-terminación de este Tribunal.
— O —

(1) ASPRO et al., Ex parte, 191 DPR 490 (2014).


(2) íd., Voto de conformidad, págs. 493-494.


(3) Íd., pág. 494.


(4) Íd.


(5) Voto de conformidad del Juez Asociado Señor Kolthoff Caraballo en ASPRO et al., Ex parte I, 189 DPR 769, 782 (2013).


(6) íd.


(7) Voto de conformidad del Juez Asociado Señor Kolthoff Caraballo en ASPRO et al., Ex parte, supra, pág. 497.


(8) Voto de conformidad del Juez Asociado Señor Kolthoff Caraballo en ASPRO et al., Ex parte I, supra, pág. 783.